                                                                                       FILED
      Case 2:21-cr-00075-MCS Document 1 Filed 02/23/21 Page 1 of 16 Page     IDDISTRICT
                                                                     CLERK, U.S.  #:1COURT
                                                                              02/23/21

                                                                                     DM
                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                             BY: ___________________ DEPUTY

1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT

9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                October 2020 Grand Jury

11   UNITED STATES OF AMERICA,                    CR 2:21-cr-00075-MCS

12              Plaintiff,                        I N D I C T M E N T

13              v.                                [18 U.S.C. § 371: Conspiracy;
                                                  18 U.S.C. § 1546(a): Fraud and
14   YIXIN LI,                                    Misuse of Visas, Permits, and
        aka “Eason Li” and                        Other Documents; 18 U.S.C.
15          “Calvin Wong,” and                    § 1028A(a)(1): Aggravated Identity
     YI CHEN,                                     Theft; 18 U.S.C. §§ 982, 1028, 28
16      aka “Brian Chen,”                         U.S.C. § 2461: Criminal
                                                  Forfeiture]
17              Defendants.

18

19        The Grand Jury charges:
20                               INTRODUCTORY ALLEGATIONS
21        At times relevant to this Indictment:
22        1.     Defendant YIXIN LI, also known as “Eason Li” and “Calvin
23   Wong,” owned, controlled, managed, and operated an education
24   consulting company (“Company A”), located in Alhambra, California.
25        2.     Defendant YI CHEN, also known as “Brian Chen,” was an
26   employee of Company A from April 2014 until April 2016.
27        3.     Beginning on or about April 20, 2016, defendant CHEN
28   incorporated, owned, controlled, managed, and operated an education
      Case 2:21-cr-00075-MCS Document 1 Filed 02/23/21 Page 2 of 16 Page ID #:2



1    consulting company (“Company B”), with its business location in

2    Arcadia, California.

3         4.    On or about August 11, 2017, defendant CHEN changed the

4    name and business location of Company B, referred to as “Company C”

5    in this Indictment, in Arcadia, California.

6         5.    The Department of Homeland Security (“DHS”) was responsible

7    for processing requests submitted by foreign nationals seeking lawful

8    entry into, and authority to remain in, the United States.           DHS was

9    further responsible for collecting and maintaining accurate records

10   of non-immigrant aliens living in the United States.

11        6.    DHS administered several programs through which aliens

12   could obtain permission to enter and remain in the United States,

13   including the F-1 Student Visa Program.        Under this program, foreign

14   students could enter and remain in the United States on a temporary

15   basis to pursue academic studies.       In order to obtain the immigration

16   benefits afforded by the F-1 Student Visa Program, a foreign student

17   first had to be accepted into a DHS-approved school through the DHS

18   Student and Exchange Visitor Program (“SEVP”).

19        7.    A foreign student seeking admission into a college or

20   university within the SEVP was required to meet admissions criteria,

21   as set by the school at which the student sought admission.           These

22   admission criteria included, but were not limited to a minimum grade

23   point average (“GPA”), passing scores on the Scholastic Achievement

24   Test (“SAT”) and the Test of English as a Foreign Language (“TOEFL”),

25   admissions essays, and letters of recommendation.

26        8.    If a school within the SEVP decided to admit the student,

27   the school had to issue the student a “Form I-20, Certificate of

28   Eligibility for Nonimmigrant (F-1) Student Status – For Academic and

                                            2
      Case 2:21-cr-00075-MCS Document 1 Filed 02/23/21 Page 3 of 16 Page ID #:3



1    Language Students” (“Form I-20”).       By issuing a Form I-20 to a

2    foreign student, the DHS-approved school certified that the student:

3    (1) met all standards of admission for the school based on a review

4    of the student’s application, transcripts, proof of financial

5    responsibility, and other records; and (2) had been accepted for, and

6    would be required to pursue, a full course of study.

7         9.     Once a foreign student received a Form I-20 from a school,

8    the student was eligible to receive an F-1 Visa.          The foreign student

9    could then use the F-1 Visa and Form I-20 to enter and remain in the

10   United States for a period of time known as “duration of status.”

11   Federal regulations defined “duration of status” as the time during

12   which a foreign student was pursuing a full course of study at a DHS-

13   approved school.    Additionally, a foreign student was considered to

14   be maintaining valid F-1 student status if he or she made normal

15   progress towards completing a course of study.         After the foreign

16   student completed his or her course of study, the student was

17   required to depart the United States.

18        10.    Once in the United States, a foreign student was permitted

19   to transfer from one school within the SEVP to another, so long as

20   the student maintained valid F-1 student status and pursued a full

21   course of study.    To transfer schools while maintaining valid F-1

22   student status, a foreign student needed to obtain a new Form I-20

23   from the SEVP approved school to which the student intended to

24   transfer.   Upon receipt of a Form I-20 from the accepting SEVP

25   approved school, the foreign student could officially transfer and

26   remain in the United States as long as he or she pursued a full

27   course of study at the new SEVP approved school.

28

                                            3
      Case 2:21-cr-00075-MCS Document 1 Filed 02/23/21 Page 4 of 16 Page ID #:4



1         11.   The Student Exchange Visitors Information System (“SEVIS”)

2    was the government-run computer database that SEVP approved schools

3    were required to use to maintain up-to-date and accurate records

4    regarding foreign students attending their schools.          To that end,

5    SEVP approved schools were required to report when foreign students

6    completed their studies, dropped below a full course of study, failed

7    to maintain status, or failed to complete their educational programs.

8    The SEVIS database was the mechanism through which immigration

9    officials monitored the status of foreign students who were enrolled

10   at SEVP approved schools.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            4
      Case 2:21-cr-00075-MCS Document 1 Filed 02/23/21 Page 5 of 16 Page ID #:5



1                                      COUNT ONE

2                                  [18 U.S.C. § 371]

3                                  [ALL DEFENDANTS]

4         12.    The Grand Jury realleges paragraphs 1 through 11 of this

5    Indictment here.

6    A.   OBJECT OF THE CONSPIRACY

7         13.    Beginning on a date unknown to the Grand Jury, but not

8    later than in or around June 2015 and continuing until at least in or

9    around February 23, 2021, in Los Angeles County, within the Central

10   District of California, defendants LI and CHEN conspired with others

11   known and unknown to the Grand Jury, to knowingly obtain, and

12   willfully cause to be obtained, documents prescribed by statute and

13   regulation for entry into, and as evidence of authorized stay and

14   employment in, the United States, that is, Form I-20s for foreign

15   students to attend SEVP approved schools, knowing them to have been

16   procured by false claims and statements and to have been otherwise

17   procured by fraud and unlawfully obtained, in violation of Title 18,

18   United States Code, Sections 1546(a) and 2(b).

19   B.   MANNER AND MEANS OF THE CONSPIRACY

20        14.     The object of the conspiracy was to be carried out, and

21   was carried out, in substance, as follows:

22               a.   Foreign students seeking to enter into or stay in the

23   United States signed contracts with defendants LI and CHEN through

24   Company A and Company C, where defendants LI and CHEN guaranteed

25   admission or transfer to a SEVP approved school of the student’s

26   choice.    The foreign student paid a portion of the contract fee

27   upfront, which was returned to them if the student was not admitted

28   into at least one of the schools of their choosing.

                                            5
      Case 2:21-cr-00075-MCS Document 1 Filed 02/23/21 Page 6 of 16 Page ID #:6



1               b.     Foreign students would then provide their passport or

2    other form of identification to defendants LI and CHEN, and others

3    known and unknown to the Grand Jury.       Depending on the admission

4    criteria of the student’s school of choice, defendants LI and CHEN

5    would arrange for and pay co-conspirators to impersonate the foreign

6    student and take the SAT or TOEFL, achieving a passing score.

7               c.     Defendants LI and CHEN, and others known and unknown

8    to the Grand Jury, also utilized fraudulently-created or

9    fraudulently-altered high school or college transcripts to reflect a

10   passing GPA, and paid co-conspirators to write admissions essays and

11   letters of recommendation on the student’s behalf.

12              d.     Using the fraudulent documents and fraudulently

13   obtained test scores, defendants LI and CHEN, and others known and

14   unknown to the Grand Jury, created application packages to schools on

15   the foreign student’s behalf.      Defendants LI and CHEN would then

16   submit them to the student’s schools of choice.         Once the student was

17   accepted at a school of their choice, the SEVP approved school would

18   issue a Form I-20, allowing the student to fraudulently enter into or

19   remain in the United States.

20   C.   OVERT ACTS

21        15.    On or about the following dates, in furtherance of the

22   conspiracy and to accomplish the object of the conspiracy, defendants

23   LI and CHEN, together with others known and unknown to the Grand

24   Jury, committed the following overt acts, among others, within the

25   Central District of California and elsewhere:

26   STUDENT Y.S.
27        Overt Act No. 1:       On or about May 29, 2016, defendant LI

28   emailed defendant CHEN a fraudulently created diploma and transcript

                                            6
      Case 2:21-cr-00075-MCS Document 1 Filed 02/23/21 Page 7 of 16 Page ID #:7



1    for student Y.S. from the University of California, Berkeley.

2           Overt Act No. 2:     On or about an unknown date, co-conspirators

3    created a fraudulent transcript from the Beijing Technology and

4    Business University, located in Beijing, China, for student Y.S.

5           Overt Act No. 3:     On or about August 14, 2018, defendant CHEN

6    electronically submitted an application package for student Y.S.,

7    containing the fraudulent transcript from the Beijing Technology and

8    Business University, to the University of California, Riverside

9    Extension.

10          Overt Act No. 4:     On or about December 8, 2018, after being

11   admitted to the University of California, Riverside Extension and

12   obtaining a Form I-20, student Y.S. applied for an F-1 Student visa,

13   which was granted.

14   STUDENT H.C.
15          Overt Act No. 5:     On or about June 28, 2017, defendant LI

16   emailed defendant CHEN a fraudulent transcript from Beijing Geely

17   University School of Business, located in Beijing, China for student

18   H.C.

19          Overt Act No. 6:     On or about August 31, 2017, co-conspirators

20   submitted a paper application package for student H.C. to the Horizon

21   Institute, including the fraudulent transcript from Beijing Geely

22   University School of Business.

23          Overt Act No. 7:     On or about September 15, 2017, student H.C.

24   maintained F-1 student status after obtaining a Form I-20 from the

25   Horizon Institute.

26          Overt Act No. 8:     On or about an unknown date, co-conspirators

27   created a fraudulent transcript from Shenyang Number Two High School

28   in Shenyang, China, for student H.C.

                                            7
      Case 2:21-cr-00075-MCS Document 1 Filed 02/23/21 Page 8 of 16 Page ID #:8



1         Overt Act No. 9:       On or about an unknown date, co-conspirators

2    created a fraudulent transcript from Nankai University in Tianjin,

3    China, for student H.C.

4         Overt Act No. 10:      On or about January 4, 2018, CHEN

5    electronically submitted an application package for student H.C. to

6    Bethesda University containing both fraudulent transcripts from

7    Shenyang Number Two High School and Nankai University.

8         Overt Act No. 11:      On or about January 5, 2018, student H.C.

9    maintained F-1 student status after obtaining a Form I-20 from

10   Bethesda University.

11   STUDENT H.L.
12        Overt Act No. 12:      On or about an unknown date, co-conspirators

13   created a fraudulent transcript for student H.L. from Angeles

14   College, located in Los Angeles, California.

15        Overt Act No. 13:      On or about April 26, 2019, defendant LI

16   emailed defendant CHEN the fraudulent transcript for student H.L.

17        Overt Act No. 14:      On or about June 6, 2019, co-conspirators

18   electronically submitted an application package for student H.L. to

19   Boston University, which contained the fraudulent transcript from

20   Angeles College.

21        Overt Act No. 15:      On or about July 26, 2019, student H.L.

22   maintained F-1 student status after obtaining a Form I-20 from Boston

23   University.

24

25

26

27

28

                                            8
      Case 2:21-cr-00075-MCS Document 1 Filed 02/23/21 Page 9 of 16 Page ID #:9



1                              COUNTS TWO THROUGH NINETEEN

2                               [18 U.S.C. §§ 1546, 2(b)]

3                                   [ALL DEFENDANTS]

4         16.    The Grand Jury realleges paragraphs 1 through 11 and 14 of

5    this Indictment here.

6         17.    On or about the dates listed below, in Los Angeles County,

7    within the Central District of California, and elsewhere, defendants

8    LI and CHEN knowingly obtained, and willfully caused to be obtained,

9    a document prescribed by statute and regulation for entry into and as

10   evidence of authorized stay and employment in the United States, that

11   is, a Form I-20, for the foreign student described below to attend

12   the school listed below, knowing the document to have been procured

13   by means of a false claim and statement, and to have been otherwise

14   procured by fraud and unlawfully obtained:

15       COUNT       DEFENDANT(S)     I-20 ISSUE    STUDENT           SCHOOL
                                         DATE
16        TWO             LI          1/24/2017        Y.M.        Orange Coast
                                                               Community College
17       THREE            LI           6/7/2017        K.X.       University of
                                                                Illinois Urbana-
18                                                                   Champaign
         FOUR             LI          6/28/2017        K.Z.       University of
19                                                             California Irvine
         FIVE             LI          7/18/2017        J.M.       University of
20                                                             California Irvine
          SIX             LI          1/15/2020       Z.So.      Boston College
21
         SEVEN            LI          6/17/2020        S.S.      University of
22                                                             California Irvine
         EIGHT            LI          8/13/2020       Z.Sh.      University of
23                                                             California Irvine
         NINE            CHEN         8/10/2016        H.Z.      University of
24                                                             California Irvine
          TEN            CHEN          1/5/2017        T.J          New York
25                                                                 University
        ELEVEN           CHEN         5/31/2017        J.Y.         Columbia
26                                                                 University
        TWELVE           CHEN         7/10/2017        Z.Z.         New York
27                                                                 University
28

                                            9
     Case 2:21-cr-00075-MCS Document 1 Filed 02/23/21 Page 10 of 16 Page ID #:10



1        COUNT      DEFENDANT(S)      I-20 ISSUE    STUDENT           SCHOOL
                                         DATE
2      THIRTEEN          CHEN          6/9/2018       T.L.        University of
                                                                     Southern
3                                                                   California
       FOURTEEN          CHEN         6/28/2018       J.Z.           New York
4                                                                   University
        FIFTEEN          CHEN         7/23/2020       Y.Su       Babson College
5
        SIXTEEN          CHEN          9/3/2020       J.D.        University of
6                                                                California San
                                                                        Diego
7      SEVENTEEN     LI and CHEN       1/5/2018       H.C.            Bethesda
                                                                    University
8      EIGHTEEN      LI and CHEN      8/22/2018       Y.S.        University of
                                                                    California
9                                                                    Riverside
                                                                     Extension
10     NINETEEN      LI and CHEN      7/26/2019       H.L.     Boston University
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           10
     Case 2:21-cr-00075-MCS Document 1 Filed 02/23/21 Page 11 of 16 Page ID #:11



1                                     COUNT TWENTY

2                             [18 U.S.C. § 1028A(a)(1)]

3                                   [DEFENDANT LI]

4         18.   The Grand Jury realleges paragraphs 1 through 11 and 14 of

5    this Indictment here.

6         19.   On or about December 22, 2016, in Los Angeles County,

7    within the Central District of California, defendant LI knowingly

8    possessed and used, without lawful authority, means of identification

9    that defendant LI knew belonged to another person, namely, the name

10   and date of birth of student Y.M., during and in relation to the

11   offense of Fraud and Misuse of Other Documents, a felony violation of

12   Title 18, United States Code, Section 1546(a), as charged in Count

13   Two of this Indictment.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           11
     Case 2:21-cr-00075-MCS Document 1 Filed 02/23/21 Page 12 of 16 Page ID #:12



1                                  COUNT TWENTY-ONE

2                             [18 U.S.C. § 1028A(a)(1)]

3                                  [DEFENDANT CHEN]

4         20.   The Grand Jury realleges paragraphs 1 through 11 and 14 of

5    this Indictment here.

6         21.   On or about September 29, 2016, in Los Angeles County,

7    within the Central District of California, defendant CHEN knowingly

8    possessed and used, without lawful authority, means of identification

9    that defendant CHEN knew belonged to another person, namely, the name

10   and date of birth of student T.J., during and in relation to the

11   offense of Fraud and Misuse of Other Documents, a felony violation of

12   Title 18, United States Code, Section 1546(a), as charged in Count

13   Ten of this Indictment.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           12
     Case 2:21-cr-00075-MCS Document 1 Filed 02/23/21 Page 13 of 16 Page ID #:13



1                              FORFEITURE ALLEGATION ONE

2                      [18 U.S.C. § 982 and 28 U.S.C. § 2461]

3         22.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America

5    will seek forfeiture as part of any sentence, pursuant to Title 18,

6    United States Code, Section 982(a)(6)(A)(i) and (ii)(I) and (II), and

7    Title 28, United States Code, Section 2461(c), in the event of any

8    defendant’s conviction of any of the offenses set forth in Counts Two

9    through Nineteen of this Indictment.

10        23.   Any defendant so convicted shall forfeit to the United

11   States of America the following:

12              (a)    Any conveyance, including any vessel, vehicle, or

13   aircraft used in the commission of the offense;

14              (b)    Any property, real or personal, that is used to

15   facilitate, or is intended to be used to facilitate, the commission

16   of the offense;

17              (c)    Any property, real or personal, that constitutes or is

18   derived from or is traceable to the proceeds obtained directly or

19   indirectly from the commission of the offense, including, but not

20   limited to:

21                     (i)   917 South Ramona Street, San Gabriel, California

22                     91776; and

23                     (ii) 325 North Terrace View Drive, Monrovia,

24                     California 91016

25              (d)   In the event such property is not available for

26   forfeiture, a sum of money equal to the total value of the property

27   described in subparagraphs (a), (b), and (c).

28        24.   Pursuant to Title 21, United States Code, Section 853(p),

                                           13
     Case 2:21-cr-00075-MCS Document 1 Filed 02/23/21 Page 14 of 16 Page ID #:14



1    as incorporated by Title 18, United States Code, Section 982(b), any

2    defendant so convicted shall forfeit substitute property, up to the

3    total value of the property described in the preceding paragraph if,

4    as the result of any act or omission of said defendant, the property

5    described in the preceding paragraph, or any portion thereof (a)

6    cannot be located upon the exercise of due diligence; (b) has been

7    transferred, sold to or deposited with a third party; (c) has been

8    placed beyond the jurisdiction of the court; (d) has been

9    substantially diminished in value; or (e) has been commingled with

10   other property that cannot be divided without difficulty.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           14
     Case 2:21-cr-00075-MCS Document 1 Filed 02/23/21 Page 15 of 16 Page ID #:15



1                             FORFEITURE ALLEGATION TWO

2               [18 U.S.C. §§ 982 and 1028 and 28 U.S.C. § 2461(c)]

3         25.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America

5    will seek forfeiture as part of any sentence, pursuant to Title 18,

6    United States Code, Sections 982 and 1028 and Title 28, United States

7    Code, Section 2461(c) in the event of any defendant’s conviction of

8    the offenses set forth in any of Counts Twenty or Twenty-One of this

9    Indictment.

10        26.   Any defendant, if so convicted, shall forfeit to the United

11   States of America the following:

12              (a)   All right, title and interest in any and all property,

13   real or personal, constituting, or derived from, any proceeds

14   obtained, directly or indirectly, as a result of the offense;

15              (b)   Any personal property used or intended to be used to

16   commit the offense; and

17              (c)   To the extent such property is not available for

18   forfeiture, a sum of money equal to the total value of the property

19   described in subparagraphs (a) and (b).

20        27.   Pursuant to Title 21, United States Code, Section 853(p),

21   as incorporated by Title 18, United States Code, Sections 982(b) and

22   1028(g), the defendant, if so convicted, shall forfeit substitute

23   property, up to the total value of the property described in the

24   preceding paragraph if, as the result of any act or omission of the

25   defendant, the property described in the preceding paragraph, or any

26   portion thereof: (a) cannot be located upon the exercise of due

27   diligence; (b) has been transferred, sold to or deposited with a

28   third party; (c) has been placed beyond the jurisdiction of the

                                           15
     Case 2:21-cr-00075-MCS Document 1 Filed 02/23/21 Page 16 of 16 Page ID #:16



1    court; (d) has been substantially diminished in value; or (e) has

2    been commingled with other property that cannot be divided without

3    difficulty.

4                                                     A TRUE BILL
5

6
                                                               /S/
7                                                     Foreperson

8    TRACY L. WILKISON
     Acting United States Attorney
9
     BRANDON D. FOX
10   Assistant United States Attorney
     Chief, Criminal Division
11

12

13   SCOTT M. GARRINGER
     Assistant United States Attorney
14   Deputy Chief, Criminal Division

15   JOSHUA O. MAUSNER
     Assistant United States Attorney
16   Deputy Chief, General Crimes Section

17   MATTHEW C. CHAN
     Special Assistant United States Attorney
18   General Crimes Section

19

20

21

22

23

24

25

26

27

28

                                           16
